Citation Nr: 1121714	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-22 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1955 to June 1958. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2005 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Fort Harrison, Montana.  

The Board remanded the Veteran's appeal in July 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service or for many years thereafter, and is not otherwise related to such service.

2.  Tinnitus is not shown to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A.         §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in March 2005 and March 2006 letters and the claim was readjudicated in November 2006 and February 2011 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, VA has obtained service treatment records, afforded the Veteran VA examinations, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.     

Discussion

The Veteran contends that his bilateral hearing loss and tinnitus are due to his active service, specifically due to his assignment as a trumpet player in the Air Force band.  On his March 2005 formal claim, the Veteran reported that his hearing loss and tinnitus disabilities began in 2000.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

Applicable regulations provide that hearing impairment is considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Regulation 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's service treatment records including his induction physical examination in January 1955 and his separation physical examination in June 1958 contain no evidence of complaints, treatment, or diagnoses of hearing loss or tinnitus. 

In a March 2005 statement, the Veteran's wife reported that the Veteran has experienced hearing loss for the past ten years.  She further indicated that the Veteran cannot handle any noise in the room; specifically, if there is noise, it is hard for him to hear, including noise from the television.  

The Veteran underwent a VA examination in October 2006 at which time he described experiencing hearing difficulty and reported experiencing tinnitus, however, "not that often."  The Veteran attributed his current hearing loss to the loud sounds he was exposed to during numerous rehearsals while playing the trumpet in the Air Force band from 1955 to 1958.  Subsequent to service, the Veteran reported working as an engineer.  He further indicated that he mostly held office jobs and was not exposed to loud noise.  

Following examination and review of the Veteran's claims file, the examiner diagnosed mild to severe sensorineural hearing loss and tinnitus.  The examiner opined that "[i]t is as likely as not that the hearing results we see today are more due to normal affects of presbycusis than the noise he was exposed to during his time in the military."  The examiner further opined, that she "would say the same for the tinnitus, although it should be noted that the Veteran specifically indicated to me that he was not bothered by the tinnitus and had very little of it."  Although the examiner conceded that the Veteran was "undoubtedly" exposed to loud noise in service, she appeared to base the opinion on the fact that there was "no evidence in his chart to indicate that he had a decrease in hearing acuity upon his discharge from service."  The Board remanded the Veteran's claim for another examination and opinion, noting that the testing results were only reported in graphic form and the regulations do not preclude service connection for hearing loss that first met the regulations requirements after service.  Hensley, 5 Vet. App. at 155.  

Subsequent to the July 2010 remand, the Veteran underwent a second VA examination in August 2010, at which time he reported that he first noticed his bilateral hearing loss about six to ten years ago.  He attributed it to spending several hours per day practicing the trumpet with the Air Force band while in service from 1955 to 1958.  He further reported that he experiences difficulty hearing when noise is present, and will often have to ask others to repeat themselves.  He reported working as an engineer after service, as well as being exposed to occasional post-service recreational noise, including hunting and shooting.  The Veteran denied having tinnitus.  

On audiometric testing, pure tone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
25
35
55
LEFT
35
25
25
40 
60 

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear. 

Following examination and review of the Veteran's claims file, the examiner diagnosed mild hearing loss through 2k Hz sloping to a moderately severe sensorineural hearing loss from 4k to 8k Hz bilaterally.  Regarding the Veteran's claim of tinnitus, the examiner opined that the Veteran denied that tinnitus exists today, thus tinnitus is not a condition that exists, noting that that condition may have been present in the past, but is no longer present according to the Veteran.  Regarding the Veteran's bilateral hearing loss, the examiner opined that the hearing loss is less likely than not the result of military noise exposure.  In providing this opinion, the examiner indicated that the claims file was extensively reviewed, noting that at release from active duty, the Veteran had normal hearing across all tones with no "noise notch" or any other indication of excessive noise exposure.  The examiner further indicated that it was noted in the claims file that the Veteran had seen someone regarding hearing difficulties about 25 years after separation from service; however, the examiner noted that this is still 25 years after service.  

The Veteran has a current hearing disability as defined by VA regulations.  38 C.R.F. § 3.385.  However, there is no evidence showing a chronic condition in service or within a year of discharge from service.  The Board recognizes the Veteran's contentions of noise exposure in service, but the aforementioned VA examinations demonstrate that he reported that he first noticed hearing loss approximately six to ten years ago, approximately in 2000.  A clinically identifiable hearing disability was first noted in October 2006, more than 48 years after separation from service.  

Furthermore, the only competent medical opinion of record as to the etiology of the Veteran's hearing loss does not indicate a causal relationship between the hearing loss disability and his time in service.  The August 2010 VA examiner opined that it is less likely than not that the Veteran's bilateral hearing loss is the result of noise exposure in service.  In providing this opinion, the examiner noted that at release from active duty, the Veteran had normal hearing across all tones with no "noise notch" or any other indication of excessive noise exposure.  That opinion is distinguishable from the previous VA examination which the Board found inadequate.  The basis of the opinion isn't that hearing loss was not demonstrated at separation from service, rather it is that given the absence of "noise notch" on testing at separation, there was no indication of excessive noise exposure in service.  The examiner further noted that while there was a notation in the claims file that the Veteran had "seen someone" regarding hearing difficulties about 25 years after separation from service, the examiner emphasized that this is still 25 years after service.  Without a medical opinion linking the Veteran's current bilateral hearing loss disability to his service, there is no basis for granting service connection.  

Regarding the tinnitus, the Board notes that while the August 2010 VA examiner did not provide a current diagnosis, the October 2006 VA examiner noted a current diagnosis.  Thus, the Board finds that the Veteran has a tinnitus diagnosis during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran argues that he was exposed to noise during service from playing the trumpet in the Air Force band and his tinnitus is related to service.  However, the Veteran has not argued that he experienced continuity of symptomatology since service.  On his initial claim, he reported the onset of tinnitus in 2000.  See March 2005 formal claim.  At the October 2006 VA examination, he didn't give a specific date of onset but as for frequency, noted "not very often."  At the August 2010 VA examination, he reported that he did not have tinnitus.  The Veteran's recitation of his tinnitus symptoms that had an onset post-separation from service is accepted as true.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He has not indicated that the tinnitus began in service and there is no evidence that it did.  

In light of the aforementioned, the Board concludes that service connection for bilateral hearing loss and tinnitus must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


